Citation Nr: 1543417	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  04-40 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a speech disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A November 2005 rating decision denied service connection for PTSD and a March 2007 rating decision denied service connection for a speech disorder.  

The Board notes that more recent December 2014 and August 2015 rating decision addressed claims for service connection for PTSD, anxiety and depression.  While the Veteran filed a Notice of Disagreement to these claims, the Board notes that they are already part of the claim that was perfected on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with several other psychiatric conditions, including depression and anxiety.  Accordingly, the Board re-characterizes the service connection claim more broadly than did the RO, to reflect all the current diagnoses.

The Board further acknowledges that the Veteran recently filed a Notice of Disagreement with the denial of TDIU in the August 2015 rating decision.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue and has sent the appropriate letters concerning election of a Decision Review Officer or traditional appeal process just in September 2015.  Given how recently action has been taken on the Notice of Disagreement, the Board will not remand them at this time.  But see Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran was provided a July 2015 Board hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a speech disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed anxiety and depression are etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder other than PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.309(a), 3.384 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim for service connection for an acquired psychiatric disorder, no further discussion of the duties to notify and assist is necessary.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD generally requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an inservice stressor. 38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). Id.; 38 C.F.R. § 4.125(a).  The newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in February 2010 so the DSM-IV applies. 79 Fed. Reg. 45093 (Aug. 4, 2014).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the stressor is related to the Veteran's fear of hostile military or terrorist activity; or (4) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(3), (f)(4).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(3), (f)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has a psychiatric condition, to include PTSD, as a result of active duty service.  Specifically, he asserts he was constantly ridiculed by others because of his speech disorder, and that he was eventually forced out of the military, despite his good performance.  

Lay statements from the Veteran, his friend, J.W.B., and his sister, J.O., indicate that he was constantly teased for his speech impediment in service, and that this had a negative impact on his emotional state.  In March 2008, his sister stated, "each time he came home on leave we noticed a decrease in his confidence and self-esteem.  With his early discharge came the loss of his life goal, to retire from the Marine Corp.  Since that time [the Veteran] has been unable to function at a level necessary to be a productive man."

The extensive medical evidence of record reflects that his current diagnoses are anxiety, depression, and PTSD.  While seeking psychiatric treatment, the Veteran has consistently related his psychiatric symptoms to teasing in the military.  His medical providers have also linked his psychiatric symptoms to his experiences in service.  For example, an April 2014 VA psychiatrist remarked that his speech impairment has led to "ridicule and humiliation" in the military, "producing a mixed anxiety and depressive syndrome similar to PTSD."  A December 2014 VA psychiatrist stated that, "...the memory of the angry supervisors and taunting subordinates continues to haunt him.  Several times a week, he has nightmares of these events and he feels apprehensive during the day.  Sometimes, he has attacks of anxiety with sweating, tremulousness and shortness of breath, especially when it seems as if others are ridiculing him.  So, he avoids most social situations."  At VA psychiatric treatment in September 2009, the examiner noted that the Veteran became somewhat tearful when discussing his military service, and stated that he had been "forced out because of my speech impairment."

At an October 2005 VA examination, the examiner concluded that he did not meet the full criteria for a diagnosis of PTSD because "he lacks a verified qualifying incident in the service triggering PTSD."  The examiner instead diagnosed major depressive disorder.

Although the Veteran has been diagnosed with PTSD that is related to his reports of being teased in the military, most recently in an April 2015 VA Disability Benefits Questionnaire, the Board finds that service connection for PTSD is not warranted.  The stressor reported by the Veteran is not sufficient to support service connection for PTSD.  See October 2005 and August 2015 addendum to the VA examination (finding there was no evidence that the Veteran met the standard for DSM criterion A for a traumatic stressor).  To that end, there is no evidence that the Veteran experienced, witnessed, or was confronted with an event or events that involved actual or threatened death, or serious injury, or a threat to the physical integrity of others.  38 C.F.R. § 3.304(f)(noting PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)); The American Psychiatric Association  : Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 209-210 (4th ed. 1994) (explaining that a diagnosis requires a traumatic event in which both the person experienced, witnessed or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and that the person's response involved intense fear, helplessness, or horror.).  The Veteran did not engage in combat with the enemy, he was not a prisoner-of-war (POW) and he had no fear of hostile military or terrorist activity; and there is no credible evidence that he sustained a personal or sexual assault during service.  Thus, his lay reports of teasing in service, on their own, are not sufficient to support his claim for PTSD.

However, the Veteran's current diagnoses for anxiety and depression have also been related to his military service.  The evidentiary burdens and diagnostic criteria applicable to claims for service connection for PTSD do not apply to other psychiatric disorders.  Here, the evidence reflects that the Veteran has a current diagnosis of anxiety and depression that is directly related to his experiences in service.  The December 2014 VA psychiatrist noted that the Veteran continues to have nightmares about being teased, and that he avoids social situations because he continues to fear ridicule from others.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current psychiatric disorders other than PTSD are etiologically related to service, and service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is granted.


REMAND

The Veteran contends that his current congenital speech disorder was aggravated during his active duty.  He does not assert that the speech disorder was incurred in or caused by service, but rather that he had a preexisting condition that was exacerbated by constant teasing and stress.  Service treatment records indicate that he underwent speech therapy in service, which led to a temporary improvement in his condition.  Subsequently, the speech disorder was found to have regressed to the extent that discharge was recommended.  

The Board finds that an examination must be provided to assist in determining whether the preexisting speech condition was aggravated beyond its natural progression during service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to assess his speech disorder.  His claims folder must be made available for the physician's review prior to the entry of any opinion.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

Based on a review of the claims file and the clinical findings of the examination, the examiner should opine on the following:

a) whether it is at least as likely as not (a 50 percent probability or greater) that his speech disorder was aggravated during his active duty service, to include as a result of the teasing and ridicule he reportedly experienced.  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

b) If the speech disorder increased in severity during service, then the examiner should provide an opinion as to whether the evidence clearly and unmistakably (i.e. is it undebatable or absolutely certain) demonstrates that the increase was due to the natural progression of the disability?

The examiner is asked to make an independent evaluation regarding service aggravation, based on all of the lay and medical evidence of record.  

A complete rationale must be given for all opinions and conclusions expressed.

2.  After completing the above, and any additional development deemed necessary, readjudicate the claims. If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


